--------------------------------------------------------------------------------

Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
This amended and restated EMPLOYMENT AGREEMENT is made as of December 15, 2011
(the “Agreement”), among Standard Microsystems Corporation, a Delaware
corporation (the “Employer” or “SMSC”), and Christine King (the “Employee”).
 
1.  Employment, Duties and Agreements.
 
(a)            The Employer hereby agrees to employ the Employee as its Chief
Executive Officer, and the Employee shall serve, subject to shareholder election
after her initial appointment, without additional compensation, as a member of
the Board of Directors of the Employer (the “Board”), subject to the By-laws of
the Employer, as applicable, and the Employee hereby accepts such positions and
agrees to serve the Employer in such capacities during the employment period
fixed by Section 3 hereof (the “Employment Period”).  The Employee shall report
to the Board and shall have such duties, authority and responsibilities, and
shall act in accordance with all reasonable instructions and directions of the
Board and of the Employer, in each case, as are consistent with her position as
Chief Executive Officer of the Employer.
 
(b)            During the Employment Period, excluding any periods of vacation
and sick leave to which the Employee is entitled, the Employee shall devote her
full working time, energy and attention to the performance of her duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Employer.
 
(c)            During the Employment Period, the Employee may not, without the
prior written consent of the Employer, operate, participate in the management,
operations or control of, or act as an employee, officer, consultant, agent or
representative of, any type of business or service (other than as an employee
and director of the Employer), provided that it shall not be a violation of the
foregoing or of Section 1(b) above for the Employee to (i) act or serve as a
director, trustee or committee member of any civic or charitable organization,
(ii) manage her personal, financial and legal affairs, or (iii) serve as a
director of Idaho Power Company, and Open Silicon Inc.,  so long as such
activities (described in clauses (i), (ii),  and (iii)) do not interfere with
the performance of her duties and responsibilities to the Employer as provided
hereunder.  Service on any other entity’s board of directors must be approved by
the Board.
 
2.  Compensation.
 
(a)            As compensation for the agreements made by the Employee herein
and the performance by the Employee of her obligations hereunder, during the
Employment Period, the Employer shall pay the Employee, pursuant to the
Employer’s normal and customary payroll procedures, a base salary (the “Base
Salary”) at the rate of $675,000.00 per annum.  The Compensation
Committee  shall review the Employee’s Base Salary annually and may (but is not
required to) increase the Base Salary in its sole discretion. 

 
 

--------------------------------------------------------------------------------

 
 
(b)            In addition to the Base Salary, during the Employment Period the
Employee shall have an opportunity, subject to the terms and conditions of the
Employer’s Selected Officer Management Incentive Plan (the “Management Incentive
Plan or MIP”), to earn an annual bonus (the “Bonus”) with a target amount of
150% of Base Salary (the “Target Bonus”) based on the achievement
of  performance objectives pursuant to the MIP which shall be established and
approved by the Compensation Committee of the Board (the “Compensation
Committee”) Notwithstanding anything in the Management Incentive Plan or this
Agreement to the contrary, in no event shall such Bonus (or any other amount
payable pursuant to this Section 2(b)(i)) be paid later than the fifteenth (15)
day of the third month following the end of the fiscal year with respect to
which such Bonus (or such other amount) was earned, if at all. 


(c)            The Compensation Committee shall make an annual equity grant to
Employee on April 15th of each year (or if the NASDAQ is closed on April 15 on
the next business day thereafter on which the NASDAQ is open) in which Employee
is employed by the Company, after consultation with the Board solely on how the
Employee and Company are performing. The equity grant shall be subject to the
terms and conditions of the equity incentive plan of the Company from which such
grants are made and may consist of stock options, restricted stock units, a
combination of the foregoing or other equity based instruments. The first such
grant shall be made on April 15, 2012.  
 
(d)            The Employee shall also be eligible to participate in the
Company’s Executive Relocation Plan, should an event occur that would cause
Employee to change involuntarily the primary location at which she works.


(e)            During the Employment Period: (i) the Employee shall be entitled
to participate in the following benefits on the terms and conditions generally
in effect for such plans, practices, policies and programs from time to time for
all employees:  SMSC Flex Benefit Plan, including medical, dental and vision
coverage; health care and dependent care reimbursement accounts; basic life/AD&D
insurance; long term disability insurance, executive long term disability
insurance, executive health benefit and 401(k) savings and retirement plan.


(f)             During the Employment Period, the Employee shall be entitled to
take paid vacation of six weeks per year; Employee shall comply with all other
aspects of the Employer’s vacation policy as may be in effect from time to time.
 
(g)            The Employer shall promptly reimburse the Employee for all
reasonable business expenses incurred by the Employee in connection with the
performance of her duties and responsibilities hereunder upon the presentation
of statements of such expenses in accordance with the Employer’s policies and
procedures now in force or as such policies and procedures may be modified from
time to time; provided that in no event shall such reimbursement be made later
than the date that is two and one-half months following the end of the taxable
year following the taxable year in which such expenses were incurred.

 
 

--------------------------------------------------------------------------------

 
 
 
(h)            In addition to the indemnification of the Employee as provided
for under the Employer’s certificates of incorporation and by-laws, the Employer
shall provide, at its expense, the Employee with coverage under its directors’
and officers’ liability insurance policy at the same level provided the other
directors and officers of the Employer, and the standard form indemnity
agreement annexed hereto as Exhibit B.
 
(i)             For purposes of clarification, nothing herein shall hinder or
interfere with the right of the Employer to amend, modify or terminate any plan,
practice, policy and program as it deems appropriate, from time to time, in its
sole discretion.
 
3.  Employment Period.
 
The Employment Period shall commence on December 15, 2011 (the “Effective Date”)
and shall continue for an initial term of three (3) years.   Thereafter, the
Employment Period shall automatically renew for one (1) year terms unless the
Employer provides a Notice of Non-Renewal of the Agreement at least one hundred
eighty (180) days prior to the expiration of the Employment
Period.  Notwithstanding the foregoing, the Employee’s employment hereunder may
be terminated during the Employment Period upon the earliest to occur of the
following events (at which time the Employment Period shall be terminated in
accordance with Section 4). 
 
(a)            Death.  The Employee’s employment hereunder shall terminate upon
her death.
 
(b)            Disability.  The Employer shall be entitled to terminate the
Employee’s employment hereunder for “Disability” as a result of (i) the
inability of the Employee to engage in any substantial gainful activity or (ii)
the receipt by the Employee of income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Employer, in each case by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, as determined by the
Employer.
 
(c)            Cause.  The Employer may terminate the Employee’s employment
hereunder for Cause.  For purposes of this Agreement, the term “Cause” shall
mean the Employee’s (A) gross negligence or willful misconduct in the
performance of the Employee’s duties for the Employer (other than due to the
Employee’s physical or mental incapacity), (B) breach or violation, in any
material respect, of any written agreement between the Employee and the Employer
or any material policy of the Employer, as may be in effect from time to time
(including, without limitation, the Employer’s code of conduct or similar
employee conduct policy), (C) commission of a non-de minimis act of dishonesty
or breach of trust with regard to the Employer, any of its subsidiaries or
affiliates, or (D) commission of a felony or other crime of moral turpitude.
 
(d)            Without Cause; for Good Reason; and Non-Renewal by Employer. The
Employer may terminate the Employee’s employment hereunder during the Employment
Period without Cause, and the Employee may terminate her employment hereunder
during the Employment Period for Good Reason.  In addition, the Employer may
terminate the Employee’s employment pursuant to a Notice of Non-Renewal given by
the Employer. For purposes of this Agreement, the term “Good Reason” shall mean
the occurrence of any of the following events, without the Employee’s prior
written consent: (i) any materially adverse change to the Employee’s then base
salary and bonus opportunity, responsibilities, duties, authority or status or
any material adverse change in the Employee’s then positions, titles or
reporting responsibilities; provided, that, the Employer ceasing to be or
becoming a publicly traded company shall not be deemed a material adverse
change; (ii) a relocation, without the consent of the Employee, of the
Employee’s principal business location to an area outside a 50 mile radius of
her principal business location as of the Effective Date; or (iii) a material
breach by the Employer of this Agreement; provided, that, within sixty (60) days
following the occurrence of any of the events set forth therein, the Employee
has delivered written notice to the Employer of the Employee’s intention to
terminate the Employee’s employment for Good Reason, and the Employer shall not
have cured such circumstances (if susceptible to cure) within thirty (30) days
following receipt of such notice (or, in the event that such grounds cannot be
corrected within such thirty (30) day period, the Employer has not taken
reasonable steps within such thirty (30) day period to correct such grounds as
promptly as practicable thereafter). 

 
 

--------------------------------------------------------------------------------

 
 
(e)            Voluntarily.  The Employee may voluntarily terminate her
employment hereunder, provided that the Employee provides the Employer with
written notice of her intent to terminate her employment at least one hundred
eighty (180) days in advance of the Date of Termination (as defined in Section 4
below).
 
4.  Termination Procedure.
 
(a)  Notice of Termination.  Any termination of the Employee’s employment by the
Employer or by the Employee during the Employment Period (other than termination
pursuant to Section 3(a)) shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 8(a).
 
(b)  Date of Termination.  “Date of Termination” shall mean (i) if the
Employee’s employment is terminated by her death, the date of her death, (ii) if
the Employee’s employment is terminated pursuant to Section 3(b), thirty (30)
days after Notice of Termination, (iii) if the Employee voluntarily terminates
her employment, the date specified in the notice given pursuant to Section 3(e)
herein which shall not be less than one hundred eighty (180) days after the
Notice of Termination (iv) if the Employee’s employment is terminated in
connection with the Employer’s delivery of a Notice of Non-Renewal, the
expiration of the then current Employment Period, and (v) if the Employee’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date set forth in such Notice of Termination.
 
(c)  Board/Committee Resignation.  Upon termination of Employee’s employment
with the Employer for any reason, Employee agrees to resign, as of the Date of
Termination and to the extent applicable, all positions and titles with the
Employer, including as a member of the Board (and any committee thereof) and all
positions and titles, including service as a member of the Board of Directors
(and any committee thereof), of any of the Employer’s affiliates. 

 
 

--------------------------------------------------------------------------------

 
 
5.  Termination Payments.
 
(a) Without Cause and for Good Reason.  In the event of the termination of the
Employee’s employment during the Employment Period by the Employer without Cause
or by the Employee for Good Reason the Employer shall pay to the Employee (i)
within thirty (30) days following the Date of Termination, (A) Employee’s
accrued but unused vacation, (B) Employee’s Base Salary through the Date of
Termination (to the extent not theretofore paid), (C) any unreimbursed business
expenses properly incurred by Employee in accordance with Section 2(g) hereof
(provided that claims for such expenses are submitted to the Employer within
fifteen (15) days following the Date of Termination) (collectively, the “Accrued
Obligations”),  (ii) a lump sum payable with thirty (30) days following the Date
of Termination equal to the sum of (A) a payment (the “Base Salary Termination
Payment”) equal to two times the Employee’s Base Salary as in effect immediately
prior to the Date of Termination  and (B) two times the Termination Payment (as
defined below),  (iii) all stock options, stock appreciation rights or other
equity awards held by the Employee and outstanding as of the Date of Termination
that would have vested within one (1) year from the Date of Termination shall
immediately vest on the Date of Termination, and (iv) the Employer shall provide
family group health insurance equivalent to the coverage  provided by Employer
to Employee as of the date of  such termination, excluding group life and group
disability plans, for a period of 24 months from the date of termination. In the
event such Date of Termination occurs within the one-year period immediately
following a Change of Control (as defined below),  all stock options, stock
appreciation rights or other equity awards held by the Employee and outstanding
as of the Date of Termination shall immediately vest as of the Date of
Termination. Notwithstanding the foregoing, all of the foregoing payments and
benefits (other than the Accrued Obligations) are subject to and conditioned
upon the Employee, within forty-five (45) days of the Date of Termination (the
“Release Period”), executing a valid general release and waiver (in a form
satisfactory to the Employer), waiving all claims the Employee may have against
the Employer, its successors, assigns, affiliates, employees, officers and
directors.  Any payment that otherwise would be made prior to Executive’s
delivery of such executed release shall be paid to the Executive on the first
business day following the conclusion of the Release Period.  Notwithstanding
anything to the contrary in this Agreement, Employee shall not be entitled to
receive any bonus payment pursuant to any bonus plan of the Company (including,
without limitation, pursuant to Section 2(b) hereof) for any measuring period in
which her employment with the Company has terminated, or any subsequent period.
 
For purposes of this Agreement, “Change of Control” has the meaning ascribed to
the phrase “Change in the Ownership or Effective Control of a Corporation or in
the Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Department Final Regulation 1.409A-3(i)(5), or any successor thereto,
and in the event that such regulations are withdrawn or such phrase (or a
substantially similar phrase) ceases to be defined, as determined (reasonably
and in good faith) by the Board.
 
For purposes of this Agreement, “Termination Payment” shall be equal to one
hundred and fifty percent (150%) of the Employee’s then current Base Salary. 

 
 

--------------------------------------------------------------------------------

 
 
(b) For Non-Renewal by the Employer.  In the event of Employer sends a Notice of
Non-Renewal to the Employee the Employer shall pay to the Employee , within
fifteen (15) days following the Date of Termination (but in no event later than
the fifteenth day of the third month following the end of the fiscal year in
which such Notice of Non-Renewal was sent to the Employee), (i) the Accrued
Obligations, (ii) a lump-sum payment equal to the Employee’s Base Salary as in
effect immediately prior to the Date of Termination,  (iii) the Termination
Payment,  (iv) all stock options, stock appreciation rights or other equity
awards held by the Employee and outstanding as of the Date of Termination that
would have vested within one (1) year from the Date of Termination shall
immediately vest on the Date of Termination, and (v) the Employer shall provide
family group health insurance equivalent to the coverage provided by Employer to
Employee as of the date of  such termination, excluding group life and group
disability plans, for a period of 12 months from the date of termination.
Notwithstanding the foregoing, all of the foregoing payments and benefits (other
than the Accrued Obligations) are subject to and conditioned upon the Employee,
within the Release Period, executing a valid general release and waiver (in a
form satisfactory to the Employer), waiving all claims the Employee may have
against the Employer, its successors, assigns, affiliates, employees, officers
and directors.    Any payment that otherwise would be made prior to Executive’s
delivery of such executed release shall be paid to the Executive on the first
business day following the conclusion of the Release Period.   Notwithstanding
anything to the contrary in this Agreement, Employee shall not be entitled to
receive any bonus payment pursuant to any bonus plan of the Company (including,
without limitation, pursuant to Section 2(b) hereof) for any measuring period in
which her employment with the Company has terminated, or any subsequent period.
 
(c)            Disability or Death.  If the Employee’s employment is terminated
during the Employment Period as a result of the Employee’s death or Disability,
the Employer shall pay the Employee or the Employee’s estate, as the case may
be, (i) within thirty (30) days following the Date of Termination, the Accrued
Obligations, and (ii) a “Pro-Rata Bonus”  equal to the product of the Bonus that
the Employee would have earned for such fiscal year pursuant to Section 2(b)
herein and a fraction, the numerator of which is the number of calendar days
beginning on the first day of the Employer’s fiscal year in which the Date of
Termination occurs and ending on and including the Date of Termination and the
denominator of which is 365, such Pro-Rata Bonus to be paid on the date annual
bonuses are otherwise paid to other executive officers of the Employer (but in
no event later than the date that is two and one-half months following the end
of the fiscal year in which the Date of Termination occurs).
 
(d)            Cause or Voluntarily.  If the Employee’s employment is terminated
during the Employment Period by the Employer for Cause or voluntarily by the
Employee without Good Reason, the Employer shall pay to the Employee, within
thirty (30) days following the Date of Termination, the Accrued Obligations. 


(e)            (i)  If all or any portion of the amounts payable or benefits
provided to Employee under this Agreement or otherwise are “excess parachute
payments” and, as a result, are subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”, and such
excise tax, the “Excise Tax”), and if the net after-tax amount (taking into
account all applicable taxes payable by the Employee, including without
limitation the Excise Tax) that Employee would receive with respect to such
payments or benefits exceeds the net after-tax amount Employee would receive if
the amount of such payments and benefits were reduced to the maximum amount
which could otherwise be payable to Employee without the imposition of the
Excise Tax, then, only to the extent necessary to eliminate the imposition of
the Excise Tax, such payments and benefits shall be reduced, in the order and of
the type mutually agreed to by the Employee and the Employer. The calculations
required under this Section 5(e) shall be prepared by the Employer and reviewed
for accuracy by the Employee and the Employer’s regular certified public
accountants.

 
 

--------------------------------------------------------------------------------

 
 
(ii)            Notwithstanding anything herein to the contrary, if at the time
of Employee’s termination of employment with the Employer, Employee is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the payments
to which Employee would otherwise be entitled during the first six months
following her termination of employment shall be deferred and accumulated
(without any reduction in such payments or benefits ultimately paid or provided
to Employee) for a period of six months from the date of the Employee’s
separation from service (as determined under Section 409A of the Code) and paid
in a lump sum on the first day of the seventh month following such separation
from service  (or, if earlier, the date of the Employee’s death).
 
(f)            Except as provided in this Section 5, the Employer shall have no
additional obligations to the Employee under this Agreement or otherwise and the
Employee shall not be entitled to any other severance or similar benefits under
any other plan, program, policy or agreement.  Notwithstanding the foregoing,
the terms and conditions of any agreements relating to stock options, stock
appreciation rights or other equity awards held by the Employee on the Date of
Termination shall continue in full force and effect except as specifically set
forth herein or unless inconsistent with or prohibited by the applicable plan
document.
 
6.  Restrictive Covenants.  The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Employer (which, for purposes of
this Section 6, shall include the Employer, all of Employer’s subsidiaries and
all affiliated companies and joint ventures connected by ownership to Employer
at any time) and accordingly agrees as follows: 


(a)            Non-competition with Employer.  During the Restricted Period,
Employee shall not become an employee, director, or independent contractor of,
or consultant to, or perform any services for, any Competitor of Employer.  For
purposes of this Agreement, a “Competitor of Employer” shall mean (i) any unit,
division, line of business, parent, subsidiary or subsidiary of the parent of
any of the competitors listed in the Employer’s Annual Report on Form 10-K filed
immediately preceding termination; or (ii) any individual or entity that within
the one-year period immediately following the Date of Termination could
reasonably be expected to generate more than $5 million in annualized gross
revenue from any activity that competes, or combination of activities that
competes, with any business of Employer.  For purposes of this Agreement,
Restricted Period shall mean the period commencing on the Effective Date and
ending on (i) in the event the Employee’s employment is terminated without Cause
or for Good Reason, the twenty four month anniversary of the Date of Termination
or (ii) in the event the Employee’s employment is terminated for any other
reason, the twelve month anniversary of the Date of Termination.

 
 

--------------------------------------------------------------------------------

 
 
(b) Non-solicitation of Employer Customers.  During the Restricted Period,
Employee shall not, directly or indirectly, on behalf of Employee or of anyone
other than Employer, solicit or attempt to solicit (or assist any third party in
soliciting or attempting to solicit) any of Employer’s then current and actively
sought potential customers (“Customers”) in connection with any business
activity that is operated by a Competitor of Employer.
 
(c)            Non-solicitation of Employer Employees.  During the Restricted
Period, , Employee shall not, without the prior written consent of the Board,
directly or indirectly, on behalf of Employee or any third party, solicit or
hire or recruit or, other than in the good faith performance of Employee’s
duties hereunder, induce or encourage (or assist any third party in hiring,
soliciting, recruiting, inducing or encouraging) any employees of Employer or
any individuals who were employees within the six-month period immediately prior
thereto to terminate or otherwise alter her employment with
Employer.  Notwithstanding the foregoing, the restrictions contained in this
Section 6(c) shall not apply to general published solicitations that are not
specifically directed to employees of the Employer.
 
(d)            Non-disclosure of Confidential Information and Trade Secrets.
During the Restricted Period and thereafter, except in the good faith
performance of Employee’s duties hereunder or where required by law, statute,
regulation or rule of any governmental body or agency, or pursuant to a subpoena
or court order, Employee shall not, directly or indirectly, for Employee’s own
account or for the account of any other person, firm or entity, use or disclose
any Confidential Information or proprietary Trade Secrets of Employer (each as
defined below) to any third person.  For purposes of this Agreement,
“Confidential Information” shall mean all information regarding Employer and any
of its affiliates, any Employer activity or the activity of any affiliate,
Employer business or the business of any affiliate or Employer Customer or the
Customers of any affiliate that is not generally known to persons not employed
or retained (as employees or as independent contractors or agents) by Employer,
that is not generally disclosed by Employer practice or authority to persons not
employed by Employer, that does not rise to the level of a Trade Secret and that
is the subject of reasonable efforts to keep it confidential.  Confidential
Information shall, to the extent such information is not a Trade Secret,
include, but not be limited to product code, product concepts, production
techniques, technical information regarding Employer or affiliate products or
services, production processes and product/service development, operations
techniques, product/service formulas, information concerning Employer or
affiliate techniques for use and integration of its website and other
products/services, current and future development and expansion or contraction
plans of Employer or any affiliate, sale/acquisition plans and contacts,
marketing plans and contacts, information concerning the legal affairs of
Employer or any affiliate and certain information concerning the strategy,
tactics and financial affairs of Employer or any affiliate.  “Confidential
Information” shall not include information that (i) has become generally known
or available to the public, other than information that has become available as
a result, directly or indirectly, of the Employee’s failure to comply with any
of her obligations to Employer or its affiliates, or (ii) is already known by
the Employee prior to the Effective Date of this Agreement and not subject to a
duty of confidentiality to Employer or another party, or (iii) is hereafter
rightfully furnished to the Employee by a third party without a confidentiality
obligation and without breach of this Agreement.  This definition shall not
limit any definition of “confidential information” or any equivalent term under
the Uniform Trade Secrets Act or any other state, local or federal law. 

 
 

--------------------------------------------------------------------------------

 
For purposes of this Agreement, “Trade Secret” shall mean all secret,
proprietary or confidential information regarding Employer (which shall mean and
include all of Employer’s subsidiaries and all affiliated companies and joint
ventures connected by ownership to Employer at any time) or any Employer
activity that fits within the definition of “trade secrets” under the Uniform
Trade Secrets Act or other applicable law.  Without limiting the foregoing or
any definition of Trade Secrets, Trade Secrets protected hereunder shall include
all source codes and object codes for Employer’s software and all website design
information to the extent that such information fits within the Uniform Trade
Secrets Act.  Nothing in this agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting trade secrets or other
confidential information.  “Trade Secrets” shall not include information that
(i) has become generally known or available to the public, other than
information that has become available as a result, directly or indirectly, of
the Employee’s failure to comply with any of Employee’s obligations to Employer
or its affiliates, or (ii) is already known by the Employee prior to the
Effective Date of this Agreement and not subject to a duty of confidentiality to
Employer or another party, or (iii) is hereafter rightfully furnished to the
Employee by a third party without a confidentiality obligation and without
breach of this Agreement.  This definition shall not limit any definition of
“trade secrets” or any equivalent term under the Uniform Trade Secrets Act or
any other state, local or federal law.
 
(e)            Intellectual Property.  Employee agrees that all right, title and
interest to all works of whatever nature generated in the course of her
employment with the Employer or its affiliates resides with Employer and its
affiliates, and that Employee will do all acts and execute all documents
necessary to vest such right, title and interest with the Employer.  Employee
agrees that in connection with any termination of Employee’s employment with the
Employer she will return to Employer, not later than the Date of Termination,
all property, in whatever form (including computer files and other electronic
data), of Employer or its affiliates in her possession, including without
limitation, all copies (in whatever form) of all files or other information
pertaining to Employer, its officers, directors, shareholders, customers or
affiliates, and any business or business opportunity of Employer and its
affiliates. 


(f)             No Disparagement.  During the Employment Period and the
Restricted Period, the Employee shall not make any statements, encourage others
to make statements or release information to disparage or defame Employer, any
of its affiliates or any of their respective directors or
officers.  Notwithstanding the foregoing, nothing in this Section 6(f) shall
prohibit the Employee from making truthful statements when required by order of
a court or other body having jurisdiction or as required by law.
 
(g)            Employer Property.  In connection with any termination of
Employee’s employment with the Employer, the Employee hereby agrees to return to
Employer and to cease using any property of Employer, including without
limitation, security key cards, corporate credit cards, telephone calling cards
or home office equipment provided by Employer and to return such property no
later than the Date of Termination.

 
 

--------------------------------------------------------------------------------

 
 
(h)            Enforceability of Covenants.  Employee acknowledges that Employer
has a present and future expectation of business from and with the
Customers.  Employee acknowledges the reasonableness of the term, geographical
territory, and scope of the covenants set forth in this Section 6, and Employee
agrees that Employee will not, in any action, suit or other proceeding, deny the
reasonableness of, or assert the unreasonableness of, the premises,
consideration or scope of the covenants set forth herein and Employee hereby
waives any such defense.  Employee further acknowledges that complying with the
provisions contained in this Agreement will not preclude Employee from engaging
in a lawful profession, trade or business, or from becoming gainfully
employed.  Employee agrees that Employee’s covenants under this Section 6 are
separate and distinct obligations under this Agreement, and the failure or
alleged failure of Employer or the Board to perform obligations under any other
provisions of this Agreement shall not constitute a defense to the
enforceability of Employee’s covenants and obligations under this Section
6.  Employee agrees that any breach of any covenant under this Section 6 will
result in irreparable damage and injury to Employer and that Employer will be
entitled to injunctive relief in any court of competent jurisdiction without the
necessity of posting any bond.
 
7.    Representations.
 
(a)    The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Employee hereby represents to the Employer
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Employee is a party.
 
(b)    The Employee hereby represents to the Employer that she will not utilize
or disclose any confidential information obtained by the Employee in connection
with her former employment with respect to her duties and responsibilities
hereunder.
 
(c)    The Employee is not a party to any litigation.
 
8.      Miscellaneous.
 
(a)  Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by registered or certified mail, postage prepaid, addressed as follows
(or if it is sent through any other method agreed upon by the parties). 
 
If to the Employer, to:
 
 
SMSC
80 Arkay Drive
Hauppauge, NY 11788
Attention: Walter Siegel, Esq.
Senior Vice President and General Counsel

 
 

--------------------------------------------------------------------------------

 
 
Copy:  Chairman of the Compensation Committee of the Employer
 
If to the Employee, to the address on record with Employer; or, for either
party, to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.
 
(b)            This Agreement shall constitute the entire agreement among the
parties hereto with respect to the Employee’s employment hereunder, and
supersedes and is in full substitution for any and all prior understandings or
agreements with respect to the Employee’s employment.
 
(c)            This Agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the party or parties against whom or which
enforcement of such waiver is sought.  The failure of any party hereto at any
time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement.
 
(d)            The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties hereto
and not in favor or against either party.
 
(e)            Employee shall provide Employee’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Employee’s employment
hereunder.  In such an event, Employer shall reimburse Employee for all
reasonable expenses incurred at Employer’s request; provided that in no event
shall such reimbursement be made later than the date that is two and one-half
months following the end of the taxable year following the taxable year in which
such expenses were incurred.   This provision shall survive any termination of
this Agreement, without implication of the survival of any other provision of
this Agreement. 
 
(f)    (i)     This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, permitted assigns, heirs,
executors, administrators and other legal representatives.  Neither this
Agreement nor any right or obligation hereunder may be assigned by the Employee.
 
(ii)    The Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer to assume this Agreement in the same
manner and to the same extent that the Employer would have been required to
perform it if no such succession had taken place.  As used in the Agreement,
“the Employer” shall mean both the Employer as defined above and any such
successor that assumes this Agreement, by operation of law or otherwise.

 
 

--------------------------------------------------------------------------------

 
 
(g)           Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement by Employer shall be
implied by Employer’s forbearance or failure to take action.
 
(h)            The Employer may withhold from any amounts payable to the
Employee hereunder all federal, state, city or other taxes that the Employer may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that the Employee shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).
 
(i)             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to its principles of
conflicts of law. 


(j)             Any disagreement, dispute, controversy or claim arising out of
or relating to this Agreement or the interpretation hereof or any agreements
relating hereto or contemplated herein or the interpretation, breach,
termination, validity or invalidity hereof shall be settled exclusively and
finally by arbitration; provided that the Employer shall not be required to
submit claims for injunctive relief to enforce the covenants contained in
Sections 6 of this Agreement to arbitration.  The arbitration shall be conducted
in accordance with the Commercial Arbitration Rules (the “Rules”) of the
American Arbitration Association (the “AAA”), except as amplified or otherwise
varied hereby.  The Employer and the Employee jointly shall appoint one
individual to act as arbitrator within thirty (30) days of initiation of the
arbitration.  If the parties shall fail to appoint such arbitrator as provided
above, such arbitrator shall be appointed by the President of the New York Bar
Association and shall be a person who maintains her principal place of business
in the New York metropolitan area and shall be an attorney, accountant or other
professional licensed to practice by the State of New York who has substantial
experience in employment and executive compensation matters.  All fees and
expenses of such arbitrator shall be shared equally by the Employer and the
Employee.  The situs of the arbitration shall be New York City.  Any decision or
award of the arbitral tribunal shall be final and binding upon the parties to
the arbitration proceeding.  The parties hereto hereby waive to the extent
permitted by law any rights to appeal or to seek review of such award by any
court or tribunal.  The arbitration award shall be paid within thirty (30) days
after the award has been made.  Judgment upon the award may be entered in any
federal or state court having jurisdiction over the parties and shall be final
and binding.  Each party shall be required to keep all proceedings related to
any such arbitration and the final award and judgment strictly confidential;
provided that either party may disclose such award as necessary to enter the
award in a court of competent jurisdiction or to enforce the award, and to the
extent required by law, court order, regulation or similar order

 
 

--------------------------------------------------------------------------------

 
 
(k)            This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
 
(l)             The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
 
(m)           If any provision of this Agreement (or any award of compensation
or benefits provided under this Agreement) would cause Employee to incur any
additional tax or interest under Section 409A of the Code, the Employer shall
use reasonable efforts to reform such provision to comply with 409A and agrees
to maintain, to the maximum extent practicable without violating 409A of the
Code, the original intent and economic benefit to Employee of the applicable
provision; provided that nothing herein shall require the Employer to provide
the Employee with any gross-up for any tax, interest or penalty incurred by
Employee under Section 409A of the Code.


 IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
 
Standard Microsystems Corporation.
         
/s/ Timothy P. Craig
   
By: Timothy P. Craig
   
Title: Chairman of the Compensation Committee of the Board of Directors
         
Christine King
         
/s/ Christine King
 



 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


INDEMNITY AGREEMENT


This Indemnity  Agreement  ("Agreement") is made as of ____________ by and
between  Standard  Microsystems  Corporation,  a Delaware  corporation  (the
"Company"), and ___________________ ("Indemnitee").


RECITALS


WHEREAS,  highly  competent  persons  have become more  reluctant  to serve
publicly-held  corporations  as  directors  or officers  or in other  capacities
unless they are provided with adequate  protection through insurance or adequate
indemnification  against  inordinate  risks of claims and actions  against  them
arising out of their service to and activities on behalf of the  corporation and
as a result of the added liabilities imposed by the Sarbanes Oxley Act;


WHEREAS, the Board of Directors of the Company (the "Board") has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The By-Laws of
the Company (the "By-Laws") require indemnification of the officers and
directors of the Company. Indemnitee may also be entitled to indemnification
pursuant to applicable provisions of the Delaware General Corporation Law
("DGCL"). The By-Laws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;


WHEREAS,   the   uncertainties   relating   to   such   insurance   and  to
indemnification  have  increased the difficulty of attracting and retaining such
persons;


WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;


WHEREAS,   it  is  reasonable,   prudent  and  necessary  for  the  Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent  permitted by applicable law so that they
will serve or continue to serve the Company  free from undue  concern  that they
will not be so indemnified;


WHEREAS,  this  Agreement  is a  supplement  to and in  furtherance  of the
By-Laws of the Company and any resolutions  adopted pursuant thereto,  and shall
not be deemed a substitute  therefor,  nor to diminish or abrogate any rights of
Indemnitee thereunder; and


WHEREAS,  Indemnitee is willing to serve,  continue to serve and to take on
additional  service for or on behalf of the Company on the condition  that he be
so indemnified;


NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  covenants
contained  herein,  the Company and  Indemnitee do hereby  covenant and agree as
follows:


1.   SERVICES TO THE COMPANY. Indemnitee will serve or continue to serve as an
officer, or director or key employee of the Company for so long as Indemnitee is
duly elected or appointed or until Indemnitee  tenders his or her resignation or
is terminated by the Company.
 
 
 

--------------------------------------------------------------------------------

 


2.   DEFINITIONS. As used in this Agreement:


(a) References to "agent" shall mean any person who is or was a director,
officer, or employee of the Company or a Subsidiary of the Company or other
person authorized by the Company to act for the Company serving in such capacity
as a director, officer, employee, fiduciary or other official of another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise at the request of, for the convenience of, or to represent the
interests of the Company or a Subsidiary of the Company.


      (b) The terms "Beneficial Owner" and "Beneficial Ownership" shall have
the  meanings  set forth in Rule 13d-3  promulgated  under the  Exchange Act (as
defined below) as in effect on the date hereof.


  (c) A "Change in Control"  shall be deemed to occur upon the  earliest to
occur after the date of this Agreement of any of the following events:


(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company's then outstanding securities entitled to vote generally in the
election of directors, unless (1) the change in the relative Beneficial
Ownership of the Company's securities by any Person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors, or (2) such acquisition was
approved in advance by the Continuing Directors (as defined below) and such
acquisition would not constitute a Change in Control under part (iii) of this
definition;


(ii) Change in Board of Directors. Individuals who, as of the date
hereof,  constitute the Board,  and any new director whose election by the Board
or nomination for election by the Company's  stockholders was approved by a vote
of at least a majority of the directors  then still in office who were directors
on the date hereof or whose  election for nomination for election was previously
so approved (collectively,  the "Continuing Directors"), cease for any reason to
constitute at least a majority of the members of the Board;


(iii) Corporate Transactions. The effective date of a reorganization, merger or
consolidation of the Company (a "Business Combination"), in each case, unless,
following such Business Combination: (1) all or substantially all of the
individuals and entities who were the Beneficial Owners of securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 51% of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the securities entitled to vote generally in the
election of directors; (2) no Person (excluding any corporation resulting from
such Business Combination) is the Beneficial Owner, directly or indirectly, of
15% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of such corporation
except to the extent that such ownership existed prior to the Business
Combination; and (3) at least a majority of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination;


(iv) Liquidation.  The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or  disposition by the Company of all or  substantially  all of the
Company's  assets,  other than  factoring the Company's  current  receivables or
escrows due (or, if such approval is not required,  the decision by the Board to
proceed with such a liquidation,  sale, or  disposition in one  transaction or a
series of related transactions); or


(v) Other  Events.  There  occurs any other event of a nature that would be
required  to be  reported  in response to Item 6(e) of Schedule  l4A of
Regulation  14A (or a response  to any similar  item on any similar  schedule or
form) promulgated under the Exchange Act (as defined below),  whether or not the
Company is then subject to such reporting requirement.
 
 
 

--------------------------------------------------------------------------------

 


  (d) "Corporate  Status" describes the status of a person who is or was a
director,  officer,  trustee,  general partner,  managing  member,  fiduciary,
employee or agent of the Company or of any other  Enterprise  (as defined below)
which such  person is or was  serving  in such  capacity  at the  request of the
Company.
 
  (e) "Delaware  Court" shall mean the Court of Chancery of the State of
Delaware.
 
  (f) "Disinterested  Director" shall mean a director of the Company who is not
and was not a party to the  Proceeding  (as defined  below) in respect of which
indemnification is sought by Indemnitee.


  (g)  "Enterprise"  shall mean the Company  and any other  corporation,
constituent corporation (including any constituent of a constituent) absorbed in
a  consolidation  or merger to which the  Company  (or any of its  wholly  owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust,  employee  benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director,  officer,  trustee, general
partner, managing member, fiduciary, employee or agent.


  (h) "Exchange Act" shall mean the Securities  Exchange Act of 1934, as
amended.
 
  (i) "Expenses" shall include reasonable attorneys' fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding (as defined below) . Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding (as defined below),
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

  (j) "Independent Counsel" shall mean a law firm or a member of a law firm that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding (as defined below) giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee's rights
under this Agreement.


  (k)  References  to "fines"  shall  include any excise tax assessed on
Indemnitee with respect to any employee benefit plan;  references to "serving at
the request of the Company"  shall  include any service as a director,  officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director,  officer,  employee, agent or fiduciary with respect
to  an  employee  benefit  plan,  its  participants  or  beneficiaries;  and  if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the  participants  and  beneficiaries of an employee
benefit plan,  Indemnitee shall be deemed to have acted in a manner "not opposed
to the best interests of the Company" as referred to in this Agreement.


  (l) The term "Person"  shall have the meaning as set forth in Sections 13(d)
and 14(d) of the Exchange  Act as in effect on the date hereof;  provided,
however, that "Person" shall exclude: (i) the Company; (ii) any Subsidiaries (as
defined below) of the Company;  (iii) any employment benefit plan of the Company
or of a  Subsidiary  (as  defined  below) of the  Company or of any  corporation
owned,   directly  or  indirectly,   by  the  stockholders  of  the  Company  in
substantially  the same  proportions as their ownership of stock of the Company;
and (iv) any trustee or other  fiduciary  holding  securities  under an employee
benefit plan of the Company or of a Subsidiary (as defined below) of the Company
or of a corporation  owned  directly or indirectly  by the  stockholders  of the
Company in substantially the same proportions as their ownership of stock of the
Company.
 
 
 

--------------------------------------------------------------------------------

 


  (m) A "Potential  Change in Control"  shall be deemed to have occurred if: (i)
the Company enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control;  (ii) any Person or the
Company  publicly  announces an intention to take or consider taking actions
which if consummated would constitute a Change in Control;  (iii) any Person who
becomes the  Beneficial  Owner,  directly or  indirectly,  of  securities of the
Company  representing  five percent (5%) or more of the combined voting power of
the Company's  then  outstanding  securities  entitled to vote  generally in the
election of  directors  increases  such  Person's  Beneficial  Ownership of such
securities  by five  percent (5%) or more over the  percentage  so owned by such
Person on the date hereof;  or (iv) the Board adopts a resolution  to the effect
that,  for  purposes  of this  Agreement,  a  Potential  Change in  Control  has
occurred.


(n) The term "Proceeding" shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative nature, in which Indemnitee
was, is or will be involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director or officer or key employee of the Company, by
reason of any action (or failure to act) taken by him or of any action (or
failure to act) on his part while acting as a director or officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.


  (o) The term "Subsidiary," with respect to any Person,  shall mean any
corporation  or other  entity of which a  majority  of the  voting  power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.


3.   INDEMNITY IN THIRD-PARTY PROCEEDINGS.  The Company shall indemnify and hold
harmless  Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee was, is, or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding,  other than a Proceeding by or in the
right of the  Company  to  procure a judgment  in its  favor.  Pursuant  to this
Section 3  Indemnitee  shall be  indemnified  against all  Expenses,  judgments,
liabilities, fines, penalties and amounts paid in settlement (if such settlement
is approved in advance by the Company, which  approval shall not be unreasonably
withheld) (including all interest, assessments and other charges paid or payable
in connection with or in respect of such Expenses,  judgments,  fines, penalties
and amounts paid in settlement) actually and reasonably incurred by or on behalf
of Indemnitee in connection with such  Proceeding or any claim,  issue or matter
therein,  if  Indemnitee  acted  in good  faith  and in a manner  he  reasonably
believed to be in or not opposed to the best  interests  of the Company  and, in
the case of a criminal  Proceeding,  had no reasonable cause to believe that his
conduct was unlawful.


4.   INDEMNITY  IN  PROCEEDINGS BY OR  IN THE  RIGHT  OF  THE COMPANY.  The
Company  shall  indemnify and hold  harmless  Indemnitee in accordance  with the
provisions of this Section 4 if Indemnitee was, is, or is threatened to be made,
a party to or a participant  (as a witness or otherwise) in any Proceeding by or
in the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4,  Indemnitee  shall be indemnified  against all Expenses  actually and
reasonably  incurred  by or on  behalf of  Indemnitee  in  connection  with such
Proceeding or any claim,  issue or matter therein,  if Indemnitee  acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company.  No  indemnification  for Expenses shall be made under
this Section 4 in respect of any claim,  issue or matter as to which  Indemnitee
shall have been finally adjudged by a court to be liable to the Company,  unless
and only to the extent that any court in which the Proceeding was brought or the
Delaware Court shall determine upon application  that,  despite the adjudication
of liability  but in view of all the  circumstances  of the case,  Indemnitee is
fairly and reasonably entitled to indemnification.
 
 
 

--------------------------------------------------------------------------------

 


5.    INDEMNIFICATION FOR  EXPENSES  OF A  PARTY  WHO IS  WHOLLY  OR  PARTLY
SUCCESSFUL.  Notwithstanding  any other  provisions  of this  Agreement,  to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise,  in any Proceeding or in defense of any claim, issue or
matter  therein,  in whole or in part,  the  Company  shall  indemnify  and hold
harmless Indemnitee against all Expenses actually and reasonably incurred by him
in  connection  therewith.  If  Indemnitee  is not  wholly  successful  in  such
Proceeding but is successful,  on the merits or otherwise, as to one or more but
less than all claims,  issues or matters in such  Proceeding,  the Company shall
indemnify  and hold  harmless  Indemnitee  against  all  Expenses  actually  and
reasonably incurred by him or on his behalf in connection with each successfully
resolved  claim,  issue or matter.  For  purposes  of this  Section  and without
limitation,  the termination of any claim,  issue or matter in such a Proceeding
by  dismissal,  with or without  prejudice,  shall be deemed to be a  successful
result as to such claim, issue or matter.


6.    INDEMNIFICATION FOR EXPENSES OF A WITNESS.  Notwithstanding  any other
provision of this Agreement,  to the extent that Indemnitee is, by reason of his
Corporate  Status,  a witness in any  Proceeding  to which  Indemnitee  is not a
party, he shall be indemnified and held harmless  against all Expenses  actually
and reasonably incurred by or on behalf of Indemnitee in connection therewith.


7.    ADDITIONAL INDEMNIFICATION. Notwithstanding any limitation in Sections 3,
4, or 5, the  Company  shall  indemnify  and  hold  harmless,  to the  extent
permitted by law, against all Expenses,  judgments, fines, penalties and amounts
paid in settlement  (including all interest,  assessments and other charges paid
or payable in connection with or in respect of such Expenses,  judgments, fines,
penalties and amounts paid in settlement)  actually and  reasonably  incurred by
Indemnitee if, by reason of Indemnitee's Corporate Status, Indemnitee is a party
to or threatened to be made a party to any Proceeding (including a Proceeding by
or in the right of the  Company to procure a judgment  in its  favor).  The only
limitation  that shall  exist upon the  Company's  obligations  pursuant to this
Agreement  shall be that the Company  shall not be obligated to make any payment
to Indemnitee that is finally  determined (under the procedures,  and subject to
the presumptions, set forth in Sections 12, 13 and 14) to be unlawful.


8.     CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.


(a) To the fullest extent  permissible  under  applicable  law, if the
indemnification  and hold  harmless  rights  provided for in this  Agreement are
unavailable  to  Indemnitee  in any  Proceeding  in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding),  the Company,
in lieu of indemnifying and holding harmless Indemnitee, shall pay, in the first
instance,  the entire  amount  incurred by  Indemnitee,  whether for  judgments,
liabilities,  fines, penalties,  amounts paid or to be paid in settlement and/or
for Expenses,  in connection with any Proceeding without requiring Indemnitee to
contribute to such payment,  and the Company hereby waives and  relinquishes any
right of contribution it may have at any time against Indemnitee.


(b) The Company shall not enter into any  settlement of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.


(c) The Company  hereby  agrees fully to indemnify  and hold  harmless
Indemnitee  from any claims for  contribution  which may be brought by officers,
directors or employees of the Company other than  Indemnitee  who may be jointly
liable with Indemnitee.


9.    EXCLUSIONS.  Notwithstanding  any  provision  in this  Agreement,  the
Company  shall not be obligated  under this  Agreement to make any  indemnity in
connection with any claim made against Indemnitee:


(a) for which  payment has actually  been  received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision,  except with
respect to any excess beyond the amount  actually  received  under any insurance
policy, contract, agreement, other indemnity provision or otherwise;
 
 
 

--------------------------------------------------------------------------------

 


(b) for an  accounting  of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar  provisions  of state  statutory
law or common law; or
 
(c) except as otherwise  provided in Sections  l4(e) - (f) hereof,  in
connection  with any  Proceeding  (or any part of any  Proceeding)  initiated by
Indemnitee,  including any Proceeding (or any part of any Proceeding)  initiated
by Indemnitee against the Company or its directors, officers, employees or other
indemnitees,  unless (i) the Board authorized the Proceeding (or any part of any
Proceeding)   prior  to  its  initiation  or  (ii)  the  Company   provides  the
indemnification,  in its sole  discretion,  pursuant to the powers vested in the
Company under applicable law.


10.  ADVANCES OF EXPENSES; DEFENSE OF CLAIM.


(a)  Notwithstanding  any provision of this Agreement to the contrary, and to
the fullest extent permitted by applicable law, the Company shall advance the
Expenses incurred by Indemnitee (or reasonably  expected by Indemnitee to be
incurred by Indemnitee  within three months) in connection  with any  Proceeding
within  ten (10)  days  after the  receipt  by the  Company  of a  statement  or
statements requesting such advances from time to time, whether prior to or after
final  disposition of any  Proceeding.  Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee's ability to repay the
Expenses  and  without   regard  to   Indemnitee's   ultimate   entitlement   to
indemnification  under the other  provisions of this  Agreement.  Advances shall
include  any and all  reasonable  Expenses  incurred  pursuing a  Proceeding  to
enforce this right of advancement,  including  Expenses  incurred  preparing and
forwarding  statements  to the  Company to support  the  advances  claimed.  The
Indemnitee  shall  qualify for  advances,  to the fullest  extent  permitted  by
applicable  law,  solely upon the  execution  and  delivery to the Company of an
undertaking providing that the Indemnitee undertakes to repay the advance to the
extent that it is ultimately  determined  that  Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement,  the By-Laws,
applicable  law or  otherwise.  This Section  10(a) shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Section 9.


(b) The Company will be entitled to  participate  in the Proceeding at its own
expense.


(c) The Company shall not settle any action,  claim or Proceeding  (in whole or
in part) which would impose any  Expense,  judgment,  fine,  penalty or
limitation on the Indemnitee  without the  Indemnitee's  prior written  consent,
which consent shall not be unreasonably withheld.


11.  PROCEDURE FOR NOTIFICATION AND APPLICATION FOR INDEMNIFICATION.


(a) Indemnitee  agrees to notify  promptly the Company in writing upon
being  served  with any  summons,  citation,  subpoena,  complaint,  indictment,
information or other document  relating to any Proceeding or matter which may be
subject to  indemnification  or advancement of Expenses covered  hereunder.  The
failure of  Indemnitee to so notify the Company shall not relieve the Company of
any obligation  which it may have to the  Indemnitee  under this  Agreement,  or
otherwise.


(b) Indemnitee may deliver to the Company a written application to indemnify and
hold harmless Indemnitee in accordance with this Agreement. Such application(s)
may be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion. Following such a written application
for indemnification by Indemnitee, the Indemnitee's entitlement to
indemnification shall be determined according to Section 12(a) of this
Agreement.


12.  PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


(a) A  determination,  if required by applicable  law, with respect to
Indemnitee's  entitlement to indemnification  shall be made in the specific case
by one of the following  methods,  which shall be at the election of Indemnitee:
(i) by a majority vote of the Disinterested  Directors,  even though less than a
quorum of the Board or (ii) by Independent  Counsel in a written  opinion to the
Board,  a copy of which shall be delivered to Indemnitee.  The Company  promptly
will  advise  Indemnitee  in  writing  with  respect to any  determination  that
Indemnitee is or is not entitled to indemnification,  including a description of
any  reason or basis  for which  indemnification  has been  denied.  If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such  determination.  Indemnitee  shall
reasonably   cooperate   with  the  person,   persons  or  entity   making  such
determination  with  respect to  Indemnitee's  entitlement  to  indemnification,
including  providing to such person,  persons or entity upon reasonable  advance
request any  documentation  or information  which is not privileged or otherwise
protected from  disclosure  and which is reasonably  available to Indemnitee and
reasonably  necessary to such  determination.  Any costs or Expenses  (including
attorneys' fees and disbursements) incurred by Indemnitee in so cooperating with
the person,  persons or entity making such  determination  shall be borne by the
Company  (irrespective of the  determination  as to Indemnitee's  entitlement to
indemnification)   and  the  Company  hereby  indemnifies  and  agrees  to  hold
Indemnitee harmless therefrom.
 
 
 

--------------------------------------------------------------------------------

 


(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board), and Indemnitee shall give written notice
to the Company advising it of the identity of the Independent Counsel so
selected and certifying that the Independent Counsel so selected meets the
requirements of "Independent Counsel" as defined in Section 2 of this Agreement.
If the Independent Counsel is selected by the Board, the Company shall give
written notice to Indemnitee advising him of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of "Independent Counsel" as defined in Section 2 of this
Agreement. In either event, Indemnitee or the Company, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
received, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Delaware Court for resolution of any objection which shall have
been made by the Company or Indemnitee to the other's selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Delaware Court, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 12(a) hereof. Upon the delivery of its opinion pursuant to Section 12(a)
or, if earlier, the due commencement of any judicial proceeding or arbitration
pursuant to Section 14(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).


(c) The  Company  agrees to pay the  reasonable  fees and  expenses of
Independent  Counsel and to fully  indemnify and hold harmless such  Independent
Counsel  against any and all Expenses,  claims,  liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.


13.  PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


(a)  In  making  a  determination   with  respect  to  entitlement  to
indemnification   hereunder,   the  person,   persons  or  entity   making  such
determination shall presume that Indemnitee is entitled to indemnification under
this  Agreement if  Indemnitee  has submitted a request for  indemnification  in
accordance with Section 11(b) of this Agreement,  and the Company shall have the
burden of proof to overcome that  presumption  in connection  with the making by
any person, persons or entity of any determination contrary to that presumption.
Neither the failure of the Company  (including by its  directors or  Independent
Counsel) to have made a  determination  prior to the  commencement of any action
pursuant to this Agreement that  indemnification  is proper in the circumstances
because  Indemnitee  has met the applicable  standard of conduct,  nor an actual
determination by the Company (including by its directors or Independent Counsel)
that  Indemnitee  has not met such  applicable  standard of conduct,  shall be a
defense to the action or create a presumption  that  Indemnitee  has not met the
applicable standard of conduct.
 
 
 

--------------------------------------------------------------------------------

 


(b) If the  person,  persons or entity  empowered  or  selected  under Section
12 of this  Agreement to  determine  whether  Indemnitee  is entitled to
indemnification  shall not have made a  determination  within  thirty  (30) days
after   receipt  by  the  Company  of  the  request   therefor,   the  requisite
determination  of  entitlement to  indemnification  shall be deemed to have been
made and  Indemnitee  shall be  entitled to such  indemnification,  absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary  to  make  Indemnitee's  statement  not  materially   misleading,   in
connection  with  the  request  for  indemnification,  or (ii) a final  judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable  time, not to exceed an additional  fifteen (15) days, if the person,
persons or entity  making the  determination  with  respect  to  entitlement  to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.


(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment,  order,  settlement or conviction,  or upon a plea of nolo
contendere or its equivalent,  shall not (except as otherwise expressly provided
in this  Agreement)  of  itself  adversely  affect  the right of  Indemnitee  to
indemnification  or create a  presumption  that  Indemnitee  did not act in good
faith and in a manner  which he  reasonably  believed to be in or not opposed to
the best  interests of the Company or, with respect to any criminal  Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.


(d) For purposes of any determination of good faith,  Indemnitee shall be deemed
to have  acted in good  faith if  Indemnitee's  action is based on the records
or books of account of the Enterprise,  including financial  statements, or
on  information  supplied to Indemnitee by the officers of the  Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on  information  or records  given or reports  made to the  Enterprise  by an
independent  certified  public  accountant  or by an  appraiser  or other expert
selected by the  Enterprise.  The  provisions of this Section 13(d) shall not be
deemed to be exclusive or to limit in any way the other  circumstances  in which
the  Indemnitee  may be deemed or found to have met the  applicable  standard of
conduct set forth in this Agreement.


(e) The  knowledge  and/or  actions,  or failure to act,  of any other
director,  officer,  trustee,  partner,  managing  member,  fiduciary,  agent or
employee of the  Enterprise  shall not be imputed to Indemnitee  for purposes of
determining the right to indemnification under this Agreement.


14.  REMEDIES OF INDEMNITEE.
 
(a) In the event that (i) a determination is made pursuant to Section 12 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 10 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 12(a) of this Agreement within thirty (30) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, 6, 7 or the last sentence of
Section 12(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) a contribution payment is not made in
a timely manner pursuant to Section 8 of this Agreement, or (vi) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by the Delaware
Court to such indemnification, contribution or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of laws rules) shall apply to
any such arbitration. The Company shall not oppose Indemnitee's right to seek
any such adjudication or award in arbitration.


 
 

--------------------------------------------------------------------------------

 
 
(b) In the event that a determination shall have been made pursuant to
Section   12(a)  of  this   Agreement   that   Indemnitee  is  not  entitled  to
indemnification,  any judicial  proceeding or arbitration  commenced pursuant to
this  Section 14 shall be  conducted  in all  respects  as a de novo  trial,  or
arbitration,  on the merits and Indemnitee  shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant  to this  Section  14,  Indemnitee  shall be presumed to be entitled to
indemnification  under this  Agreement  and the Company shall have the burden of
proving  Indemnitee  is  not  entitled  to  indemnification  or  advancement  of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any  determination  pursuant to Section 12(a) of this Agreement adverse
to Indemnitee for any purpose. If Indemnitee  commences a judicial proceeding or
arbitration  pursuant to this  Section 14,  Indemnitee  shall not be required to
reimburse  the  Company  for any  advances  pursuant to Section 10 until a final
determination   is  made   with   respect   to   Indemnitee's   entitlement   to
indemnification  (as to which  all  rights  of appeal  have  been  exhausted  or
lapsed).


(c) If a determination shall have been made pursuant to Section 12(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 14, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 
(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

(e) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within ten (10) days after the Company's receipt of such written request)
advance to Indemnitee, to the fullest extent permitted by applicable law, such
Expenses which are incurred by Indemnitee in connection with any judicial
proceeding or arbitration brought by Indemnitee (i) to enforce his rights under,
or to recover damages for breach of, this Agreement or any other
indemnification, advancement or contribution agreement or provision of the
Company's By-Laws now or hereafter in effect; or (ii) for recovery or advances
under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance, contribution or insurance recovery,
as the case may be.


(f) Interest  shall be paid by the Company to  Indemnitee at the legal rate
under Delaware law for amounts which the Company  indemnifies or is obliged
to  indemnify  for the  period  commencing  with the  date on  which  Indemnitee
requests  indemnification,  contribution,  reimbursement  or  advancement of any
Expenses and ending with the date on which such payment is made to Indemnitee by
the Company.


15. ESTABLISHMENT OF TRUST. In the event of a Potential Change in Control, the
Company shall, upon written request by Indemnitee, create a "Trust" for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such Trust in an amount sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for, participating in or defending any
Proceedings, and any and all judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines penalties and
amounts paid in settlement) in connection with any and all Proceedings from time
to time actually paid or claimed, reasonably anticipated or proposed to be paid.
The trustee of the Trust (the "Trustee") shall be a bank or trust company or
other individual or entity chosen by the Indemnitee and reasonably acceptable to
the Company. Nothing in this Section 15 shall relieve the Company of any of its
obligations under this Agreement. The amount or amounts to be deposited in the
Trust pursuant to the foregoing funding obligation shall be determined by mutual
agreement of the Indemnitee and the Company or, if the Company and the
Indemnitee are unable to reach such an agreement, by Independent Counsel
selected in accordance with Section 12(b) of this Agreement. The terms of the
Trust shall provide that, except upon the consent of both the Indemnitee and the
Company, upon a Change in Control: (a) the Trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee; (b)
the Trustee shall advance, to the fullest extent permitted by applicable law,
within two (2) business days of a request by the Indemnitee and upon the
execution and delivery to the Company of an undertaking providing that the
Indemnitee undertakes to repay the advance to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company, any
and all Expenses to the Indemnitee; (c) the Trust shall continue to be funded by
the Company in accordance with the funding obligations set forth above; (d) the
Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise; and (e) all unexpended funds in such Trust shall revert to the
Company upon mutual agreement by the Indemnitee and the Company or, if the
Indemnitee and the Company are unable to reach such an agreement, by Independent
Counsel selected in accordance with Section 12(b) of this Agreement, that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
Trust shall be governed by Delaware law (without regard to its conflicts of laws
rules) and the Trustee shall consent to the exclusive jurisdiction of the
Delaware Court in accordance with Section 23 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


16.  SECURITY.  Notwithstanding  anything  herein to the  contrary,  to the
extent requested by the Indemnitee and approved by the Board, the Company may at
any  time and from  time to time  provide  security  to the  Indemnitee  for the
Company's  obligations  hereunder  through an  irrevocable  bank line of credit,
funded  trust or other  collateral.  Any such  security,  once  provided  to the
Indemnitee,  may not be revoked or released without the prior written consent of
the Indemnitee.


17.  NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.
 
           (a) The  rights  of  indemnification  and
to  receive  advancement  of Expenses as  provided by this  Agreement  shall not
be deemed  exclusive  of any other rights to which  Indemnitee may at any time
be entitled  under  applicable
law,  the  Company's  By-Laws,  any  agreement,  a  vote  of  stockholders  or a
resolution of directors,  or  otherwise.  No amendment,  alteration or repeal of
this  Agreement or of any provision  hereof shall limit or restrict any right of
Indemnitee  under this  Agreement  in respect of any action  taken or omitted by
such Indemnitee in his Corporate  Status prior to such amendment,  alteration or
repeal.  To the extent that a change in  applicable  law,  whether by statute or
judicial  decision,  permits greater  indemnification or advancement of Expenses
than would be afforded  currently under the Company's By-Laws or this Agreement,
it is the intent of the  parties  hereto  that  Indemnitee  shall  enjoy by this
Agreement  the greater  benefits so afforded by such change.  No right or remedy
herein  conferred is intended to be exclusive of any other right or remedy,  and
every other right and remedy shall be cumulative  and in addition to every other
right and remedy  given  hereunder  or now or  hereafter  existing  at law or in
equity or otherwise;  provided,  however,  that to the extent the  provisions of
this Agreement are  inconsistent  with the Company's  By-Laws and this Agreement
provides  Indemnitee  with a greater  benefit,  the provisions of this Agreement
shall apply.  The assertion or employment of any right or remedy  hereunder,  or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.


(b) The DGCL and the Company's  By-Laws permit the Company to purchase and
maintain  insurance or furnish similar protection or make other arrangements
including,  but not limited to,  providing  a trust fund,  letter of credit,  or
surety bond ("Indemnification Arrangements") on behalf of Indemnitee against any
liability  asserted  against  him or  incurred by or on behalf of him or in such
capacity as a director,  officer,  employee or agent of the Company,  or arising
out of his status as such,  whether or not the  Company  would have the power to
indemnify him against such  liability  under the provisions of this Agreement or
under the DGCL, as it may then be in effect.  The purchase,  establishment,  and
maintenance of any such  Indemnification  Arrangement shall not in any way limit
or affect the rights and  obligations of the Company or of the Indemnitee  under
this  Agreement  except as expressly  provided  herein,  and the  execution  and
delivery of this  Agreement by the Company and the  Indemnitee  shall not in any
way limit or affect the rights and obligations of the Company or the other party
or parties thereto under any such Indemnification Arrangement.
 
 
 

--------------------------------------------------------------------------------

 


(c) To the extent that the Company  maintains an  insurance  policy or
policies  providing  liability  insurance  for  directors,  officers,  trustees,
partners, managing members, fiduciaries,  employees, or agents of the Company or
of any other  Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their  terms  to the  maximum  extent  of the  coverage  available  for any such
director,  officer, trustee,  partner,  managing member, fiduciary,  employee or
agent under such policy or policies. If, at the time the Company receives notice
from  any  source  of a  Proceeding  as to  which  Indemnitee  is a  party  or a
participant  (as a witness or  otherwise),  the Company has director and officer
liability  insurance  in effect,  the Company  shall give prompt  notice of such
Proceeding to the insurers in accordance  with the  procedures  set forth in the
respective  policies.  The  Company  shall  thereafter  take  all  necessary  or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts  payable as a result of such  Proceeding in accordance with the terms of
such policies.


(d) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 
(e) The Company's obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such Enterprise.

 
18. DURATION OF AGREEMENT. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee serves as a
director or officer of the Company or as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 14 of this Agreement) by reason of his Corporate
Status, whether or not he is acting in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.


19.  SEVERABILITY.  If any provision or  provisions of this Agreement shall be
held to be invalid,  illegal or unenforceable for any reason whatsoever:  (a)
the validity,  legality and  enforceability of the remaining  provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement  containing any such provision held to be invalid,
illegal or unenforceable,  that is not itself invalid, illegal or unenforceable)
shall  not  in any  way  be  affected  or  impaired  thereby  and  shall  remain
enforceable  to the fullest  extent  permitted  by law;  (b) such  provision  or
provisions  shall be deemed  reformed  to the  extent  necessary  to  conform to
applicable  law and to give the  maximum  effect to the  intent  of the  parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including,  without  limitation,  each  portion of any  Section,  paragraph  or
sentence of this  Agreement  containing  any such  provision held to be invalid,
illegal or unenforceable,  that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.


20.  ENFORCEMENT AND BINDING EFFECT.


(a) The Company expressly confirms and agrees that it has entered into
this  Agreement  and  assumed the  obligations  imposed on it hereby in order to
induce  Indemnitee  to serve as a  director,  or officer or key  employee of the
Company,  and the Company  acknowledges  that  Indemnitee  is relying  upon this
Agreement in serving as a director, or officer or key employee of the Company.
 
 
 

--------------------------------------------------------------------------------

 


(b) Without limiting any of the rights of Indemnitee under the By-Laws as they
may be amended from time to time, this Agreement  constitutes the entire
agreement  between the parties  hereto with respect to the subject matter hereof
and  supersedes  all prior  agreements  and  understandings,  oral,  written and
implied, between the parties hereto with respect to the subject matter hereof.


(c) The  indemnification  and  advancement of expenses  provided by or
granted  pursuant to this Agreement  shall be binding upon and be enforceable by
the parties hereto and their  respective  successors and assigns  (including any
direct or indirect successor by purchase, merger,  consolidation or otherwise to
all or  substantially  all of the  business  or  assets of the  Company),  shall
continue as to an Indemnitee who has ceased to be a director,  officer, employee
or agent of the Company or of any other Enterprise at the Company's request, and
shall inure to the benefit of Indemnitee and his or her spouse,  assigns, heirs,
devisees, executors and administrators and other legal representatives.


(d) The Company shall require and cause any successor  (whether direct
or  indirect  by  purchase,  merger,  consolidation  or  otherwise)  to  all  or
substantially all of the business or assets of the Company, by written agreement
in form and substance  satisfactory to the  Indemnitee,  expressly to assume and
agree to perform  this  Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.


(e) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement,  at some later date, may be inadequate,  impracticable and
difficult of proof,  and further agree that such breach may cause Indemnitee
irreparable  harm.  Accordingly,  the parties  hereto agree that  Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific  performance
hereof,  without any necessity of showing actual damage or irreparable  harm and
that by seeking injunctive relief and/or specific performance,  Indemnitee shall
not be precluded  from seeking or obtaining  any other relief to which he may be
entitled.  The Company and  Indemnitee  further agree that  Indemnitee  shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders,  preliminary injunctions and permanent injunctions,  without
the necessity of posting bonds or other undertaking in connection therewith. The
Company  acknowledges that in the absence of a waiver, a bond or undertaking may
be required of Indemnitee by the Court,  and the Company  hereby waives any such
requirement of such a bond or undertaking.


21.  MODIFICATION  AND  WAIVER.  Except as provided  in Section  17(a),  no
supplement,  modification or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No waiver of any of the provisions of
this  Agreement  shall be  deemed  or shall  constitute  a waiver  of any  other
provisions  of this  Agreement  nor shall any  waiver  constitute  a  continuing
waiver.


22.  NOTICES. All notices, requests, demands and other communications under
this  Agreement  shall be in writing and shall be deemed to have been duly given
(i) if delivered by hand and  receipted  for by the party to whom said notice or
other  communication  shall have been  directed,  or (ii) mailed by certified or
registered mail with postage  prepaid,  or (iii) sent by a courier service (paid
by  sender)  on the third  (3rd)  business  day after the date on which it is so
mailed:


(a) If to Indemnitee,  at the address  indicated on the signature page of this
Agreement,  or such other address as Indemnitee shall provide in writing to the
Company.


(b) If to the Company, to:


Standard Microsystems Corporation
80 Arkay Drive
Hauppauge, New York 11788


Attention:       General Counsel


or to any other  address as may have been  furnished to Indemnitee in writing by
the Company.
 
 
 

--------------------------------------------------------------------------------

 


23.  APPLICABLE  LAW AND CONSENT TO  JURISDICTION.  This  Agreement and the
legal  relations  among the parties  shall be  governed  by, and  construed  and
enforced in accordance  with, the laws of the State of Delaware,  without regard
to its conflict of laws rules. Except with respect to any arbitration  commenced
by  Indemnitee  pursuant  to Section  14(a) of this  Agreement,  the Company and
Indemnitee hereby irrevocably and unconditionally:  (a) agree that any action or
proceeding  arising out of or in connection with this Agreement shall be brought
only in the  Delaware  Court and not in any other state or federal  court in the
United  States of  America  or any court in any other  country;  (b)  consent to
submit to the exclusive  jurisdiction  of the Delaware Court for purposes of any
action or proceeding  arising out of or in connection with this  Agreement;  (c)
waive any  objection to the laying of venue of any such action or  proceeding in
the Delaware Court;  and (d) waive, and agree not to plead or to make, any claim
that any such  action  or  proceeding  brought  in the  Delaware  Court has been
brought in an  improper  or  inconvenient  forum,  or is subject (in whole or in
part) to a jury trial.


24.  IDENTICAL  COUNTERPARTS. This Agreement may be executed in one or more
counterparts,  each of which shall for all  purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.


25.  MISCELLANEOUS. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate.  The headings of the paragraphs
of this Agreement are inserted for  convenience  only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.


IN WITNESS WHEREOF,  the parties have caused this Agreement to be signed as of
the day and year first above written.
 
 
STANDARD MICROSYSTEMS CORPORATION
 
INDEMNITEE
         
By:  /s/
 
By:  /s/
     
 
 
By:
 
Name:
     
Address:
 

 
 

--------------------------------------------------------------------------------